Citation Nr: 0010947	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  94-30 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).



INTRODUCTION

The appellant served on active duty in the United States Army 
from February 1966 to February 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in March 
1996 and July 1999.  Only the issue listed on the title page 
remains at issue on appeal.


REMAND

In its July 1999 remand, the Board directed the RO to 
schedule the appellant for a comprehensive VA psychiatric 
examination.  A report in the claims file indicates that the 
RO initiated an examination request with the Birmingham-VAMC 
on August 18, 1999, but that an examination could not be 
conducted at that facility due to "incorrect jurisdiction."  
Subsequently, the RO contacted the Tuscaloosa-VAMC for the 
scheduling of this examination.  Unfortunately, the record 
reflects that the appellant failed to report for an 
examination scheduled at the Tuscaloosa facility on September 
30, 1999.  As a result, the RO confirmed and continued its 
denial of this claim by supplemental statement of the case 
issued in December 1999.  There is no indication that the 
appellant's address has changed, and he did not respond to 
the RO's supplemental statement of the case within 60 days to 
express a willingness to report for an examination.

Nevertheless, the Board concludes that a remand is still 
necessary in this matter because it cannot be determined from 
the evidence in the claims file whether the Tuscaloosa-VAMC's 
notice of the September 1999 examination was in fact sent to 
the appellant.  In this regard, the document in the claims 
file is only a computer-generated summary sheet sent to the 
RO by the VAMC indicating that the appellant failed to 
appear.  The record on appeal must contain a copy of the 
notice of examination letter sent to the appellant.

While 38 C.F.R. § 3.655 (1999) provides that a claimant's 
failure to report for an examination requires either a 
decision based on the evidence of record or denial of the 
claim, that regulation is based upon the assumption that the 
claimant receives notice of the examination.  The U .S. Court 
of Appeals for Veterans Claims (the Court) has held that the 
burden is on VA to demonstrate that notice was sent to 
claimant's "latest address of record," and, in addition, VA 
must show that the appellant lacked "adequate reason" (38 
C.F.R. § 3.158(b)), or "good cause" (38 C.F.R. § 3.655), 
for failing to report for the scheduled examination.  Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, in order to ascertain whether the appellant was 
in fact properly notified of the time and place to report to 
the examination scheduled on September 30, 1999, further 
development is indicated.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to this claim, the case is 
REMANDED to the RO for the following development:

The RO should contact the Tuscaloosa-VAMC 
and request a copy of the notice letter 
this facility sent to the appellant 
notifying him of the examination 
scheduled on September 30, 1999, and 
associate it with the claims folder.  If 
a copy of the notice letter cannot be 
located, the RO should instruct this VAMC 
to reschedule the appellant for another 
examination, as ordered by the Board's 
July 21, 1999 remand (see Remand 
Instruction #1, p. 14, of record).  If 
the examination is rescheduled, the RO 
should ensure that a copy of the notice 
letter scheduling the examination is 
associated with the claims folder.  
Thereafter, the RO should readjudicate 
the issue that remains at issue on 
appeal, as listed on the title page of 
this REMAND.  If the claim remains 
denied, the appellant should be furnished 
a supplemental statement of the case 
covering all the pertinent evidence, law 
and regulatory criteria and afforded a 
reasonable period of time in which to 
respond.

The case should be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


